Case: 09-20494        Document: 00511127985              Page: 1       Date Filed: 06/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                                       June 1, 2010
                                          No. 09-20494
                                        Summary Calendar                              Lyle W. Cayce
                                                                                           Clerk

M R MIKKILINENI

                                                          Plaintiff-Appellant

v.

CITY OF HOUSTON; DENNIS LLOYD; RUSSEL MAI; PHILIP BERNARD;
ROGER BOULET; SECRETARY OF LABOR; JUAN PADRON; HAROLD
DARK; JOHN LAWSON

                                                          Defendants-Appellees
------------------------------------------------------------------------------------------
M R MIKKILINENI

                                                          Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; STATE OF TEXAS; CITY OF HOUSTON,
TEXAS

                                                          Defendants-Appellees


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 4:98-CV-944
                                USDC No. 4:01-CV-1894


Before JOLLY, WIENER, and ELROD, Circuit Judges.
   Case: 09-20494       Document: 00511127985 Page: 2             Date Filed: 06/01/2010
                                    No. 09-20494

PER CURIAM:*
       M. R. Mikkilineni appeals the district court’s denial of his motion for
permission to sue. Mikkilineni is required to file this type of motion because he
has previously brought at least four frivolous suits against the defendants. E.g.,
Mikkilineni v. City of Houston, 37 F. App’x 88 (5th Cir. 2002) (unpublished). In
2003, after Mikkilineni filed suit against the defendants in the District Court for
the District of Columbia, the district court held Mikkilineni in contempt of court,
ordered him to pay a $25,000 compensatory sanction, and ordered him to obtain
permission before filing suit again against the defendants. Six years later,
Mikkilineni moved for permission to sue the defendants again, and the district
court denied the motion.
       Mikkilineni’s brief is largely devoted to the merits of his unsuccessful
litigation against the defendants and the propriety of the 2003 contempt order,
neither of which are covered by Mikkilineni’s 2009 notice of appeal.                    With
respect to the denial of his motion for permission to sue, Mikkilineni argues that
the district court erred because he has a right to bring an independent cause of
action and because the denial of the motion resulted in a denial of his access to
the courts.     We review the enforcement of a sanction order for abuse of
discretion. See Balawajder v. Scott, 160 F.3d 1066, 1067-68 (5th Cir. 1998).
       To prevail on a denial-of-access-to-the-courts claim, the claimant must
show that he was actually prejudiced by the alleged violation. Lewis v. Casey,
518 U.S. 343, 351-52 (1996).           In order to demonstrate actual prejudice, a
prospective plaintiff must show his ability to pursue a nonfrivolous legal claim.
See Christopher v. Harbury, 536 U.S. 403, 415 (2002). Mikkilineni has failed to
make this critical showing.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
  Case: 09-20494   Document: 00511127985 Page: 3     Date Filed: 06/01/2010
                               No. 09-20494

     Mikkilineni’s appeal is DISMISSED as frivolous. 5 TH C IR. R. 42.2. His
motion for leave to appeal in forma pauperis is DENIED.




                                     3